Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I in the reply filed on 3/4/21 is acknowledged.
Claim 18 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/4/21.
Applicant's election with traverse of species A claims 1-4, 13-17 in the reply filed on 3/4/21 is acknowledged.  The traversal is on the ground(s) that the claims of the present application would have to be searched in just a few sub-classes. Furthermore, since electronic searching is commonly performed, a search may be made of a large number of, or theoretically all, subclasses without substantial additional effort.  This is not found persuasive because a different field of search will be involved, such as searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together since the species are independent or distinct as can be clearly seen in the structural differences of the probes in each species, such as the seals and the seal support.
The requirement is still deemed proper and is therefore made FINAL.
Claims 5-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/4/21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 1-3, 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (US 20180301388) in view of Fink (US 20040177922).
 	Regarding claim 1, Ikeda teaches in Fig. 1 a plasma processing apparatus comprising: a processing chamber (chamber 1 [0031]) having a ceiling plate (ceiling plate (main body portion 120) [0042]) with at least one opening (where 80 are located/inserted in120, Fig. 7a-d [0062]); at least one conductive member (probe 80 made of metal [0066-0069]) respectively disposed at said at least one opening (as discussed) while being insulated from the ceiling plate (it is coated with alumina [0067] and does not appear to short circuit into metal 120 which would render the probes inoperable due to electrical detection signals shorting into 120); at least one microwave radiating mechanism (microwave transmitting unit 40 [0037]) respectively disposed on the ceiling plate (Fig. 1) and configured to radiate microwaves into the processing chamber ([0054-0060]); and a plasma detector (measuring device 81 [0068]) connected to each of said at least one conductive member ([0068]) and configured to detect a state of generated plasma ([0068]), but does not teach said at least one conductive member is annular; However Fink teaches in Fig. 1-5 an annular tool holder 140 with internal plasma monitor 190 [0021 0024 0025]; it would be obvious to those skilled in the art at the time of the invention to modify Ikeda with said configuration/shape in order to reduce system complexity reducing number of ports [0006]; Regarding the center of the at least one conductive annular member is coaxial with the at least one microwave radiating mechanism, it would have been obvious to those skilled in the art at the time of the invention to further modify Ikeda, esp Figs. 7c, d with said Fink annular configuration coaxially around each microwave transmitter in order to replace the two-probe arrangement per transmitter with a single annulus, reducing the number of probe ports and system complexity, as mentioned. 
 	Regarding claim 2, Ikeda in view of Fink teaches the plasma processing apparatus of claim 1, wherein the plasma detector detects the state of the plasma by applying an AC voltage to each of said at least one conductive annular member (3 applies the sine wave voltage/AC to 80 [0068], which is applied through/passes through 81, as shown in Fig. 1) and measuring a current flowing through each of said at least one conductive annular member ([0068]). 	

 	Regarding claim 13, Ikeda in view of Fink teaches the plasma processing apparatus of claim 1, wherein the state of the plasma includes at least one of an electron density and an electron temperature of the plasma ([0068]).
 	Regarding claim 14, Ikeda in view of Fink, teaches the plasma processing apparatus of claim 1, further comprising: a controller (control device 3 [0070]) configured to control conditions of plasma processing based on the state of the plasma detected by the plasma detector during the plasma processing ([0068 0070 0080]).
 	Regarding claim 15, Ikeda in view of Fink, teaches the plasma processing apparatus of claim 14, wherein the conditions of the plasma processing include an output of the microwaves [0080].
 	Regarding claim 16, Ikeda in view of Fink, teaches the plasma processing apparatus of claim 1, wherein said at least one opening includes two or more openings formed at the ceiling plate (Fig. 2, as discussed, there is at least one detector/probe opening on the ceiling per microwave transmitter), said at least one conductive annular member includes two or more conductive annular members respectively disposed at the openings while being insulated from the ceiling plate (as discussed in claim 1, each transmitter has its own annular detector/opening, for a total of seven based on Ikeda Fig. 2), and the plasma detector detects the state of the plasma corresponding to each of the conductive annular members ([0068], all the 80 transmits to 81) by measuring a current flowing through the corresponding conductive annular member to detect changes in in-plane distribution of the state of the plasma (see claims 2, 13, 14; [0068-0080]).
 	Regarding claim 17, Ikeda in view of Fink, teaches the plasma processing apparatus of claim 16, wherein the openings are arranged along a circumferential direction of the ceiling plate (Fig. 2, the openings/probes for each of the six transmitters near the edge of 120).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (US 20180301388) in view of Fink (US 20040177922) as applied to claim 3 and further in view of Patrick (US 20090061542).
 	Regarding claim 4, Ikeda in view of Fink teaches the plasma processing apparatus of claim 3, but does not teach wherein each of said at least one conductive annular member has a film shape or a mesh shape; However, Patrick teaches in Figs. 7b, c [0032] at least one conductive annular member has a film shape or a mesh shape (each probe can include a thin plate that is formed of, but not limited to, conducting material…a probe 704 having a flat circular disk shape), it would be obvious to those skilled in the art at the time of the invention to modify Ikeda with said shape as an alternate plasma probe configuration that would yield the predictable result of detecting plasma characteristics [0032]; additionally per MPEP 2144.04, it has been held that changes in shape were matters of design choice and did not render the claims patentable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUECHUAN YU whose telephone number is (571)272-7190.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/YUECHUAN YU/Primary Examiner, Art Unit 1718